     Case 3:20-cv-03334-L-BK Document 12 Filed 03/25/21                           Page 1 of 1 PageID 53



                              IN THE UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF TEXAS
                                        DALLAS DIVISION

CHARLES B. STARKE, JR.,                                  §
                                                         §
           Plaintiff,                                    §
                                                         §
v.                                                       §     Civil Action No. 3:20-CV-3334-L-BT
                                                         §
STATE OF TEXAS, et al., *                                §
                                                         §
           Defendants.                                   §

                                                      ORDER

           On December 11, 2020, the Findings, Conclusions and Recommendation of the United

States Magistrate Judge (“Report”) (Doc. 10) was entered, recommending that the court dismiss

without prejudice this action for improper venue, rather than transferring it to a court where venue

is proper, because of “the relative infancy of th[e] case, the recent occurrence of the alleged events

at issue (from June 26, 2019, to April 1, 2020),” and considering that no filing fee has been paid.

Report 3. No objections to the Report were filed, and the time for doing so has passed.

           Having considered the pleadings, record in this case, and Report, the court determines that

the findings and conclusions of the magistrate judge are correct, and accepts them as those of the

court. Accordingly, the court dismisses without prejudice this action for improper venue.

           It is so ordered this 25th day of March, 2021.



                                                               _________________________________
                                                               Sam A. Lindsay
                                                               United States District Judge




*
    The docket sheet and Plaintiff’s Amended Complaint reference a total of 23 Defendants.

Order – Page 1
